Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: (1) Whether the admission of *681the confession of defendant-appellant at the time of his arrest constituted a denial of his rights under the Fifth and Fourteenth Amendments to the Constitution of the United States upon the ground that it was involuntary and that he was not advised of his right to remain silent or of his right to counsel and (2) whether (a) the allegedly improper and prejudicial statements of the District Attorney in his summation and of the trial court in its charge and (b) the refusal of his request for a non-jury trial constituted a denial of his rights under the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held that no rights of defendant-appellant under the Fifth and Fourteenth Amendments to the Constitution of the United States had been violated. (See 17 N Y 2d 437.)